Citation Nr: 1237283	
Decision Date: 10/26/12    Archive Date: 11/09/12

DOCKET NO.  05-28 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South Georgia Veteran's 
Healthcare System at the Malcolm Randall VA Medical Center 
in Gainesville, Florida


THE ISSUE

Entitlement to basic eligibility for enrollment in the Department of Veterans Affairs health care system.  


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel










INTRODUCTION

Pursuant to 38 C.F.R. § 20.900, the appeal is advanced on the Board's docket. 

The Veteran, who is the appellant, served on active duty from May 1955 to September 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an adverse determination in March 2005 of the Department of Veterans Affairs (VA) North Florida/South Georgia Veteran's Healthcare System, the Agency of Original jurisdiction.  

In October 2007, the Board remanded the appeal for additional development.

The appeal is REMANDED to VA Regional Office in Winston-Salem, North Carolina, where the Veteran resides, via the Appeals Management Center in Washington, DC. 


REMAND

In September 2011, the Veteran requested a hearing before the Board. 

To ensure procedural due process, the appeal is REMANDED for the following action:

Schedule the Veteran for an electronic hearing by videoconference before the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


